In a proceeding pursuant to Family Court Act article 6, the mother appeals, as limited by her brief, from so much of an order of the Family Court, Queens County (McGrady, Ct. Atty. Ref.), dated October 24, 2011, as dismissed her petition to modify an order of custody and visitation dated July 22, 2010.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
*631The mother contends that the Family Court erred in dismissing her petition to modify an order of custody and visitation dated July 22, 2010, without a full hearing and without considering, inter alia, the reports of the therapeutic social worker. However, this Court’s decision and order in Matter of Thomson v Battle (99 AD3d 804 [2012]), which reversed the order dated July 22, 2010, and remitted the matter to the Family Court, Queens County, for a new hearing, renders the issue raised by the mother academic. Accordingly, her appeal must be dismissed as academic. Dillon, J.P., Angiolillo, Leventhal and Miller, JJ., concur.